Citation Nr: 0336336	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had approximately 20 years of active duty 
terminating with his retirement in July 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

It is unclear from the veteran's statements whether he is 
claiming service connection for a right knee disorder.  It is 
requested that the RO contact the appellant to clarify this 
matter and thereafter take the appropriate action


REMAND

The record indicates that the veteran is in receipt of Social 
Security disability benefits.  The Board is of the opinion 
that these records should be obtained.

The RO has denied this claim on both direct and secondary 
bases.  A VA examinations conducted in May and October 2001 
do not contain a specific opinion regarding any relationship 
between the veteran's low back disorder and his service 
connected left knee disability.

The veteran in an October 2002 letter requested that VA to 
obtain the medical records for his unit for June and July 
1971 when he injured his back in a helicopter crash.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

By rating decision dated in January 2003, the RO denied 
service connection for numbness of the upper extremity, an 
inability to run or walk fast, stumbling and losing balance, 
and pain in the right leg, arthritis of the left hand, sexual 
dysfunction, a right knee disorder, frequent urination, 
posttraumatic stress disorder, hypertension, hyperlipidemia, 
chronic disability manifested by memory loss, vitreous 
opacities and elevated glucose levels.  The veteran in 
January 2003 submitted a VA form 9 which the Board construes 
to be a notice of disagreement to the January 2003 decision.  
Thus, a statement of the case is required.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the case is remanded for the 
following:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should take the appropriate 
action to obtain copies of the Social 
Security Administration decision awarding 
disability benefits and the evidence on 
which the decision was based.  

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional treatment 
records, to include for June and July 
1971 when the veteran was assigned to the 
Co. C. 299th Engineer Bn. in "Phan 
Rang", South Vietnam.

4.  It is requested that the RO forward 
the veteran's claims fold to the VA 
examiner who conducted the May and 
October 2001 VA examinations for an 
addendum (if unavailable to another VA 
orthopedist).  Request the examiner to 
again review the records and to render an 
opinion as to whether it is as likely as 
not that the veteran's service connected 
left knee caused or aggravates the 
veteran's low back disorder.  If an 
additional examination or tests are 
required, they should be conducted.  A 
complete rational for any opinion 
expressed should be included in the 
report.

5.  The RO should furnish a statement of 
the case to the veteran on the issues of 
service connection for numbness of the 
upper extremity, an inability to run or 
walk fast, stumbling and losing balance, 
and pain in the right leg, arthritis of 
the left hand, sexual dysfunction, a 
right knee disorder, frequent urination, 
post-traumatic stress disorder, 
hypertension, hyperlipidemia, chronic 
disability manifested by memory loss, 
vitreous opacities and elevated glucose 
levels.  The veteran and his 
representative should be informed of the 
requirements necessary to perfect an 
appeal.  The RO is informed that these 
issues are not before the Board until 
timely perfected.

6.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue in appellate status on 
direct and secondary bases, to include 
consideration of Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case and an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




